         Case 1:20-cv-01468-CJN Document 143 Filed 02/03/21 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


COMMONWEALTH OF PENNSYLVANIA, et al.,

                                  Plaintiffs,

            v.

PHILIP H. ROSENFELT, in his official capacity as             Civil Action No. 20-cv-01468-CJN
Acting Secretary of Education, et al.,

                                 Defendants,

             and

FOUNDATION FOR INDIVIDUAL RIGHTS
IN EDUCATION, et al.,

                                 Intervenor-Defendants.


                     JOINT MOTION TO HOLD CASE IN ABEYANCE

        Plaintiffs and Defendants herein jointly request that the Court stay all pending briefing

deadlines and hold this case in abeyance for sixty (60) days, up to and including Monday, April

5, 2021. Intervenor Defendants will take a position on this motion after it has been filed, and

reserve the right to file a response.

        1. This case involves an Administrative Procedure Act challenge to a rule issued by the

U.S. Department of Education, 85 Fed. Reg. 30,026 (May 19, 2020).

        2. The parties are currently in the midst of briefing cross-motions for summary judgment.

Pursuant to the Court’s Amended Scheduling Order (ECF No. 107), Plaintiffs’ combined reply

brief in support of their motion for summary judgment and response in opposition to Defendants’

and Intervenors’ cross-motions for summary judgment is due February 16, 2021; and

Defendants’ and Intervenors’ reply briefs in support of their cross-motions for summary

judgment are due March 16, 2021.


                                                 1
            Case 1:20-cv-01468-CJN Document 143 Filed 02/03/21 Page 2 of 4




       3. The abeyance request is made to allow incoming Department leadership to review the

underlying rule at issue in this case. See, e.g., Per Curiam Order, Save Jobs USA v. DHS, No. 16-

5287 (D.C. Cir. Feb. 10, 2017) (granting 60-day abeyance); Consent Motion to Hold Proceedings

in Abeyance for 60 Days, Save Jobs USA v. DHS, No. 16-5287 (D.C. Cir. Feb. 1, 2017)

(requesting abeyance “to allow incoming leadership personnel adequate time to consider the

issues”).

       4. Plaintiffs and Defendants agree to file a joint status report and propose a schedule for

future proceedings on or before April 5, 2021.

Date: February 3, 2021                        Respectfully submitted,

BRIAN M. BOYNTON                              JOSH SHAPIRO
Acting Assistant Attorney General             Attorney General
                                              Commonwealth of Pennsylvania
CARLOTTA P. WELLS                             MICHAEL J. FISCHER
Assistant Branch Director                     Chief Deputy Attorney General

 /s/ Daniel Riess                              /s/ Aimee D. Thomson
DANIEL RIESS (TX Bar No. 24037359)            AIMEE D. THOMSON (D.C. Bar No. 1045758)
Trial Attorney                                RYAN B. SMITH
United States Department of Justice           JACOB B. BOYER
Civil Division, Federal Programs Branch       Deputy Attorneys General
1100 L Street, N.W.                           Office of Attorney General
Washington, D.C. 20005                        1600 Arch Street, Suite 300
Tel: (202) 353-3098                           Philadelphia, PA 19103
Fax: (202) 616-8460                           (267) 374-2787
Daniel.Riess@usdoj.gov                        athomson@attorneygeneral.gov
Attorneys for Defendants




                                                 2
Case 1:20-cv-01468-CJN Document 143 Filed 02/03/21 Page 3 of 4




                            GURBIR S. GREWAL
                            Attorney General
                            State of New Jersey
                            MAYUR P. SAXENA
                            Assistant Attorney General

                            /s/ Marie Soueid
                            MARIE SOUEID
                            ESTELLE BRONSTEIN
                            EMILY WANGER
                            Deputy Attorneys General
                            New Jersey Attorney General’s Office
                            Richard J. Hughes Justice Complex
                            25 Market Street
                            Trenton, NJ 08625
                            (609) 376-2564
                            Marie.Soueid@law.njoag.gov




                              3
         Case 1:20-cv-01468-CJN Document 143 Filed 02/03/21 Page 4 of 4




                                                   XAVIER BECERRA
                                                   Attorney General of California
                                                   State of California
                                                   MICHAEL NEWMAN
                                                   Senior Assistant Attorney General
                                                   CHRISTINE CHUANG
                                                   Supervising Deputy Attorney General

                                                   /s/ Laura Faer
                                                   LAURA FAER
                                                   CHRISTINA RIEHL
                                                   MARISOL LEÓN
                                                   SHUBHRA SHIVPURI
                                                   SRIVIDYA PANCHALAM
                                                   Deputy Attorneys General
                                                   California Attorney General’s Office
                                                   1515 Clay Street, 20th Floor
                                                   Oakland, CA 94612-0552
                                                   (510) 879-3305
                                                   Laura.Faer@doj.ca.gov

                                                   Attorneys for Plaintiffs




                              CERTIFICATE OF CONFERENCE

       In accordance with Local Civil Rule 7(m), counsel for Plaintiffs and Defendants

conferred with counsel for Intervenor Defendants in a good-faith effort to determine whether

Intervenor Defendants opposed the relief sought and, if so, to narrow the areas of disagreement.

Counsel for Intervenor Defendants informed Plaintiffs and Defendants that Intervenor

Defendants will take a position on this motion after it has been filed, and reserve the right to file

a response.

                                                                /s/ Daniel Riess


                                                  4
